Citation Nr: 0842409	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-28 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the overpayment of nonservice-connected pension 
benefits in the amount of $54,504 was properly created when 
the veteran's earned income was includable in countable 
income for calendar year 1999.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from November 1970 to 
February 1975.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In January 2008, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
at the RO, a transcript of which has been associated with the 
claims folder. 


FINDINGS OF FACT

1.  The veteran was granted nonservice-connected pension 
benefits effective from February 1993.  

2.  During 1999, at the same time the veteran was receiving 
nonservice-connected pension benefits, he worked as a self-
employed truck driver.  The veteran reported on his U.S. 
Income Tax Return that he had $28,796 in earned income for 
1999.  

3.  Since the veteran's countable income exceeded the maximum 
amount for the years 1999 to 2003, the veteran was not 
entitled to pension benefits payments.  To the extent he 
received such payments during those years, an overpayment was 
created in the amount of $54,504. 

4.  A criminal judgment was entered against the veteran in a 
fraud case, requiring him to pay VA restitution in the amount 
of $50,804.50, with the interest requirement on that amount 
waived by the court.  

CONCLUSION OF LAW

There is a valid debt in the amount of $54,504 resulting from 
an overpayment of nonservice-connected pension benefits.  38 
U.S.C.A. §§ 1521, 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965, 3.271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The obligations to notify and to assist claimants concerning 
the information and evidence needed to substantiate a claim 
for VA benefits that are found in 38 U.S.C.A. §§ 5103 and 
5103A (and the implementing regulations) do not apply to 
proceedings under chapter 53 concerning the recovery of 
overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002) 
(VCAA does not apply to requests to waive the recovery of an 
overpayment).    

Nonservice-connected pension is payable to a veteran of 
wartime at rates prescribed by law, reduced by the amount of 
the veteran's annual family income.  38 U.S.C.A. § 1521.  The 
veteran was granted nonservice-connected pension benefits 
effective from February 1993.  During 1999, at the same time 
the veteran was receiving nonservice-connected pension 
benefits, he worked as a self-employed truck driver.  The 
veteran reported on his U.S. Income Tax Return that he had 
$28,796 in earned income from his trucking business for 1999.  

During 1999, if a veteran's income exceeded the maximum 
income of $11,497, he would not be entitled to any 
nonservice-connected pension benefits.  Since the veteran 
earned more than the maximum amount during 1999, to the 
extent he received pension benefit payments in 1999, an 
overpayment was created.  38 C.F.R. § 1.962 (the term 
overpayment refers to those benefits payments made to a payee 
in excess of the amount to which such payee was entitled).  
The RO also determined that the veteran's income exceeded the 
maximum allowable income for years 2000, 2001, and 2002, but 
the veteran is not challenging the validity of the 
overpayment with respect to those years.  

Instead, the veteran stated in his September 2003 objection 
to the overpayment that when he had an opportunity to drive a 
truck, he and his wife called VA.  They asked a VA service 
representative whether getting back into the working field 
again would affect his VA benefits.  They reported that the 
VA employee told them that he had a year to work without 
interrupting his benefits.  Based on the information provided 
to him, the veteran argues that if they were misinformed by 
VA as to the rules governing his entitlement to pension, it 
is not their responsibility.  See also Transcript at 4 (the 
VA representative told the veteran that he had a year to see 
if he could hold a job or not before they discontinued the 
pension benefits).  The record contains no VA notes in the 
veteran's claims file as to such a conversation.  The veteran 
did not submit any evidence as to when the call was made or 
which VA employee spoke to him. 

But the veteran's theory does not affect the validity of the 
debt.  First, erroneous information from a VA employee cannot 
be used to estop the government from denying benefits.  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (since the 
payment of benefits is based on statutory authority, 
erroneous advice by a government employee cannot be used to 
estop the government from denying benefits).  The veteran 
admits that he had earned income in an amount greater than 
$11,497 during 1999.  See June 2002 Letter Requesting Veteran 
to Verify Earned Income for 1999 (amount of self-employment 
income in 1999 was $26,594; signed by the veteran).  Since 
his countable income exceeded the maximum allowable income of 
$11,497 for 1999, an overpayment was validly created.  

In any event, it appears that the VA employee was providing 
advice not as to the income requirements for receiving 
nonservice-connected pension, but as to another statutory 
eligibility requirement-that is, that a veteran must be 
permanently and totally disabled to receive nonservice-
connected pension benefits.  38 U.S.C.A. § 1521(a).  Since 
the record shows that the veteran was working approximately 
100 hours per week during 1999, he was not permanently and 
totally disabled during that year.  The record thus 
establishes an independent reason for disallowing the 1999 
pension benefits (which would have created the portion of the 
overpayment that the veteran disputes).  Indeed, it was on 
the basis of his not being permanently and totally disabled 
while collecting pension benefits that a conviction of 
criminal fraud was obtained.  

The veteran also argues that the overpayment was calculated 
on the basis of his gross receipts, rather than his net 
income, from his self-employment activities.  Transcript at 
4, 8.  He testified that in 1999, he had to pay for fuel, 
taxes, tires, upkeep, and maintenance of his truck.  
Transcript at 4.  He stated that his expenses were 
outrageous.  Transcript at 8.  He argues that if his net 
income had been used instead of gross receipts, it would have 
shown that he was not making enough income to warrant having 
his pension benefits stopped.  Transcript at 4.  

But the record shows that VA used the veteran's net profit, 
not his gross receipts, in calculating the veteran's 
countable income for the year 1999.  See 38 C.F.R. 
§ 3.271(c)(1) (in determining countable income for a 
business, gross income from the business reduced by the 
necessary operating expenses such as the cost of goods sold, 
or expenditures for rent, taxes, and upkeep, or costs of 
repairs or replacements).  On Schedule C (Profit or Loss From 
Business) of his 1999 federal income tax return, the veteran 
reported that his business had gross receipts of $35,536.  He 
also reported that he had expenses during that year of 
$6,740, so that his net profit was reported as $28,796.  
Veteran's Income Tax Return for 1999.  In determining the 
overpayment, the RO noted that the veteran's countable income 
for 1999 was $26,594, an amount lower than that reported by 
the veteran on his income tax return.  See January 2003 
Notice of Proposed Termination of Pension Benefits;  
June 2002 Letter Requesting Veteran to Verify Earned Income 
for 1999 (signed by the veteran); November 2006 Letter to 
Federal Public Defender's Office.  Thus, in calculating the 
amount of the veteran's countable income for 1999, the 
veteran's gross revenue was properly reduced by all expenses 
reported by the veteran on his 1999 income tax return.  

In any event, in January 2003, the RO asked the veteran to 
submit to VA whatever expenses he may have had in association 
with his self-employment income.  The veteran has not 
submitted any figures concerning his expenses.  He has only 
made general statements about his expenses.  Thus, the record 
does not establish that any error was made in determining 
that from February 1999 to December 1999, the veteran was not 
entitled to receive nonservice-connected pension because his 
countable income was greater than the maximum amount allowed.  

The veteran's representative argued at the veteran's personal 
hearing that because the judgment in his criminal fraud case 
requires him to pay $50,804.50 in restitution to VA, the 
overpayment at issue in this appeal in the amount of $54,504 
should be reduced to match the amount determined by the 
district court.  The Board does not agree.  The record does 
not contain any evidence of why the district court required 
restitution in a lesser amount than the overpayment 
calculated by the RO.  Since the recovery of overpayment from 
the veteran's Social Security disability payments had begun 
in October 2007, it is possible that the lower amount 
reflects the remaining balance on the debt as of the date of 
judgment, rather than the determination of the original, 
total debt.  In any event, there is nothing in the judgment, 
or the claims file, to indicate that the overpayment amount 
of $54,504 is incorrect.  

Moreover, the district court does not have jurisdiction over 
the amount of the overpayment.  As a result, its 
determination of the veteran's restitution requirements after 
conviction of criminal fraud can not affect the validity of 
the overpayment debt at issue in this appeal.  That criminal 
judgment merely creates an obligation to make regular 
payments to VA that has consequences under the criminal 
justice statues should the veteran not pay it.  Of course, 
any restitution payments received by VA as a result of the 
criminal judgment will reduce the outstanding balance that is 
still due on the overpayment debt.  But the judgment itself 
provides no rationale for reducing the calculated amount of 
the overpayment debt.  

Finally, the veteran has provided testimony, a statement, and 
a financial status report to establish that he is 
experiencing financial hardship.  Transcript at 6, 10-11; 
May 2004 Statement in Support of Claim; September 2003 
Financial Status Report.  But his financial status is 
irrelevant to the issue of the validity of the overpayment 
debt, which is determined by application of veterans' 
statutes and regulations to the facts in the record.  Here, 
the overpayment is determined by adding together all of the 
benefits paid to the veteran when he was not eligible to 
receive them.  The veteran's personal finances do not affect 
that calculation.  

Of course, the law permits waiver of recovery of the 
overpayment based on several equitable factors, one of which 
is whether recovery of the overpayment would create an undue 
financial hardship so that the veteran or his family would be 
deprived of basic necessities.  38 C.F.R. 
§§ 1.962, 1.965(a)(3).  The veteran has not asked for a 
waiver of recovery of the overpayment, so that issue is not 
before the Board.  

In any event, the record shows that a waiver is not available 
to this veteran.  Waiver is precluded if the overpayment was 
created by the veteran's fraud, misrepresentation, or bad 
faith.  38 U.S.C.A. § 5302(c).  Given the veteran's criminal 
conviction of fraud with respect to the benefits that 
produced the overpayment at issue in this appeal, a waiver 
would not be available to him.  Thus, his current financial 
position does not provide a basis for finding that the debt 
was not properly created.  

When there is an approximate balance of positive and negative 
evidence about any aspect of a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But here, the evidence against the claim 
is much greater than that in favor, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  


ORDER

The overpayment in the amount of $54,504 is a valid debt; the 
appeal is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


